DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 11/06/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 08/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 04/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 9 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Both claims 8, 9 and 11 depend upon canceled claim 5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate corrective action is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 4 are rejected under 35 U.S.C. 102a1 as being anticipated by Leighton et al. (US 5,262,128 A – hereafter ‘128).
‘128 discloses a device for cell injection (Abstract) that for claim 1 includes the following limitations: 
“A device”: ‘128 discloses a device for cell injection that includes a lower plate  (plate 12) and an upper plate (plate 22; Fig. 1; col. 3 lines 52-55; col. 4 lines 3-5).  
“a cell trap comprising a plurality of micro-chambers, each micro-chamber configured to hold a cell”: ‘128 discloses that the lower plate (plate 12; Fig. 1) includes a plurality of wells (wells 14; col. 3 lines 52-60) that is being interpreted as the cell trap and micro-chamber of the instant application.  Furthermore, the wells are fully capable of holding a cell.  
“a manipulator array comprising a plurality of manipulators, each manipulator is spatial communication with a respective micro-chamber, wherein each manipulator comprises a needle, a stage, and an actuator, wherein the needle is mounted to the stage, and the actuator is operable to apply force to the stage in a direction to move the needle to penetrate a cell in the respective micro-chamber”: ‘128 discloses that the upper plate (plate 22; Fig. 1) includes an array of needles, i.e. the manipulators, that are in spatial communication with the wells (col. 4 lines 6-12).  The upper plate is also being interpreted as the stage of the instant application which is in operable connection to a stepper motor (motor 31; Fig. 1; col. 4 lines 13-24) and is fully capable of moving the needle in a direction to penetrate the cells.  
For claim 3, the array of ‘128 would have sub-arrays, i.e. individual rows of the array (col. 4 lines 13-24).  It should be further noted that, in light of the specification, the sub-array does not have a specific definition or a disclosure of the structural aspects that would indicate how this is different from the prior art.  Therefore, it has been interpreted as a section or slice of the larger array. 
For claim 4, the needles of the sub-array of ‘128 would have three sides (col. 4 lines 35-47).  
Therefore, ‘128 meets the limitations of claims 1, 3 and 4.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Leighton et al. (US 5,262,128 A – hereafter ‘128).
For claim 2, ‘128 differs from the instant claim regarding more than one pump.  However, the use of multiple pumps would be obvious to one of ordinary skill in the art at the time of filing in order to individually inject a target molecule into the cells. See MPEP §2144.04 VI B.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-14, 16, 17 and 19-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of copending Application No. 16/346,526 (hereafter ‘526) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘526 discloses method of controlling a needle actuator to interact with a cell, the method comprising: providing an actuator comprising a tower, a stage and a needle, wherein the needle is mounted on the stage; applying an electrostatic potential between the tower and the stage to retract the needle; moving the actuator towards the cell; reducing the potential so as to allow the stage and needle to move towards the cell; applying calibration data to detect when the needle has pierced the cell; and reducing the potential further once it has been detected that the needle has pierced the cell.  
‘526 further discloses a system for controlling a needle actuation to interact with a cell, the system comprising: an injection device comprising a tower, stage, needle and actuator, the needle mounted on the stage, and the actuator arranged and configured to apply a voltage potential to the stage to move the needle toward and away from the tower; a cell trap configured to house a cell to be penetrated by the needle of the injection device; a first camera configured and arranged to monitor a proximity of the injection device to the cell trap; and a controller configured to control the movement of the injection device.  The interconnects of the instant application interconnects would be obvious in light of ‘526 sending a voltage to the needles.  The use of multiple pumps would be obvious to one of ordinary skill in the art at the time of filing in order to individually inject a target molecule into the cells. See MPEP §2144.04 VI B.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. De Sonneville (WO 2014/090415 A1) discloses a multi-well plate for micro-injection.  Gracias et al. (US 2013/0045530 A1) discloses arrays for uses with pipettes.  Allbritton et al. (WO 2011/103143 A1) which discloses a micro-injection system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799